DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatelain (WO 2017/021811).
Claim 1
Chatelain discloses a container for consumer goods, comprising a box (50) for receiving goods (see page 10 line 23), the box comprising an open end/top side (see page 11 lines 3-4); a lid (30) rotatable between open and closed positions for respectively opening and closing the open end of the box (see figures 1-4); a hinged connector (20) that connects the lid to the box (see figures 1 and 2), where the hinged connector is connected to the lid at a connector-lid hinge line (40) and connected to the box at a connector-box hinge line (44); and a resilient mechanism (80) arranged between the box and the connector such that, during lid opening, the resilient mechanism causes relative movement of the box to the connector (see figures 2, 3 and page 11 lines 24-28), wherein the box, the lid, the hinged connector, and the resilient mechanism are integral with each other.  Chatelain discloses the box/inner portion (50) and the resilient mechanism/lifting element (80) are made from same blank (see page 11 lines 8-9), while the lid (30) and the hinged connector/outer box portion (20) are made from the same blank (see page 10 lines 18-19).  Chatelain further discloses the resilient mechanism/lifting element (80) is fixed to the hinged connector/outer box portion (20) and the box/inner portion (50) (see page 11 lines 17-19), therefore the container final product and/or final assembly of the container, the box, the lid, the hinged connector, and the resilient mechanism are considered to be integral with each other by the fact that each portion is fixed and made from same blank material. 
Claim 2
Chatelain further discloses the connector-lid hinge line and the connector-box hinge lines are substantially parallel to each other (see page 11 lines 22-23).
Claim 3
Chatelain further discloses the resilient mechanism is articulately mounted to the hinged connector and the box (see figure 2 and page 11 lines 14-15). 
Claim 4
Chatelain further discloses the resilient mechanism comprises at least one articulated structure (defined by structure 81 attached to the hinged connector and the box) (see page 11 lines 14-19).
Claim 5
 
    PNG
    media_image1.png
    392
    452
    media_image1.png
    Greyscale

Chatelain further discloses the at least one articulated structure comprises at least two panels.  Chatelain discloses the articulated structure (81) comprise two or three fold lines forming multiple panels from the articulated structure (see page 11 lines 29-30).  Chatelain further discloses a first panel rotatably mounted to the hinged connector along a panel-connector rotation axis, and a second panel rotatably mounted to the box along a panel-box rotation axis (see figure above).
Claim 6
Chatelain further discloses the panel-connector rotation axis and the panel-box rotation axes axis are substantially parallel to each other when the lid is in the closed position (see figure 2 and figure above).
Claim 8
Chatelain further discloses movement of the lid from the closed position towards the open position causes the panel-connector rotation axis and the panel-box rotation axis to rotate relative to each other so as to form an angle with each other in the open position (see figure 2 and figure above).
Claim 11
Chatelain further discloses the first panel is hingedly connected to the second panel along a panel-panel hinge line (see figure above).
Claim 13
Chatelain further discloses, in closed position, the panel-panel hinge line is at a first angle with respect to the panel-connector rotation axis, wherein the panel-panel hinge line is at a second angle with respect to the panel-box rotation axis, and wherein the first and second angles are substantially the same (see figure 2).
Claim 16
Chatelain discloses a container for consumer goods comprising a box (50) for receiving goods (see page 10 line 23), the box comprising an open end/top side (see page 11 lines 3-4); a lid (30) rotatable between open and closed positions for respectively opening and closing the open end of the box (see figures 1-4); a hinged connector (20) integrally formed with the box/inner box (50) and the lid (30) to connect the lid to the box (see figures 1 and 2), where the hinged connector is connected to the lid at a connector-lid hinge line and connected to the box at a connector-box hinge line; and at least two panels including a first panel rotatably mounted to the hinged connector along a panel-connector rotation axis, and a second panel rotatably mounted to the box along a panel-box rotation axis, wherein the at least two panels are arranged between the box and the connector such that, during lid opening, the at least two panels cause relative movement of the box to the connector (see figure above).  Chatelain discloses the box/inner portion (50) and the resilient mechanism/lifting element (80) are made from same blank (see page 11 lines 8-9), while the lid (30) and the hinged connector/outer box portion (20) are made from the same blank (see page 10 lines 18-19).  Chatelain further discloses the resilient mechanism/lifting element (80) is fixed to the hinged connector/outer box portion (20) and the box/inner portion (50) (see page 11 lines 17-19), therefore the container final product and/or final assembly of the container is considered to be integrally formed to the box/inner box (50) and the lid (30) by the fact that each portion is fixed and made from same blank material. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/08/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument of the teaching of Chatelain, the examiner disagrees.  Chatelain discloses the box/inner portion (50) and the resilient mechanism/lifting element (80) are made from same blank (see page 11 lines 8-9), while the lid (30) and the hinged connector/outer box portion (20) are made from the same blank (see page 10 lines 18-19).  Chatelain further discloses the resilient mechanism/lifting element (80) is fixed to the hinged connector/outer box portion (20) and the box/inner portion (50) (see page 11 lines 17-19), therefore the container final product and/or final assembly of the container, the box, the lid, the hinged connector, and the resilient mechanism are considered to be integral with each other by the fact that each portion is fixed and made from same blank material.  Regarding applicant’s argument that the hinge line (44) disclosed by Chatelain cannot be considered as a connector-box hinge line because does not form a physical connection between the inner portion and the outer box portion, the examiner disagrees.  Chatelain discloses the box/inner portion formed from a blank in which a hinge flap (59) is attached/fixed to the bottom wall (24) of the hinged connector/outer box portion (20) (see page 12 lines 17-21), therefore the hinge flap (59) is a physical connection between the box/inner portion and the hinged connector/outer box portion (20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736